     Case 2:90-cv-00520-KJM-DB Document 6945 Filed 11/08/20 Page 1 of 6


 1   XAVIER BECERRA, State Bar No. 118517                PAUL B. MELLO, State Bar No. 179755
     Attorney General of California                      LISA M. POOLEY, State Bar No. 168737
 2   MONICA N. ANDERSON, State Bar No. 182970            SAMANTHA D. WOLFF, State Bar No. 240280
     Senior Assistant Attorney General                   LAUREL E. O’CONNOR, State Bar No. 305478
 3   ADRIANO HRVATIN, State Bar No. 220909               HANSON BRIDGETT LLP
     Supervising Deputy Attorney General                   1676 N. California Boulevard, Suite 620
 4   ELISE OWENS THORN, State Bar No. 145931               Walnut Creek, CA 94596
     TYLER V. HEATH, State Bar No. 271478                   Telephone: (925) 746-8460
 5   KYLE A. LEWIS, State Bar No. 201041                    Fax: (925) 746-8490
     LUCAS HENNES, State Bar No. 278361                     E-mail: PMello@hansonbridgett.com
 6   Deputy Attorneys General                            Attorneys for Defendants
      1300 I Street, Suite 125
 7    P.O. Box 944255                                    ROMAN M. SILBERFELD, State Bar No. 62783
      Sacramento, CA 94244-2550                          GLENN A. DANAS, State Bar No. 270317
 8    Telephone: (916) 210-7318                          ROBINS KAPLAN LLP
      Fax: (916) 324-5205                                  2049 Century Park East, Suite 3400
 9    E-mail: Elise.Thorn@doj.ca.gov                       Los Angeles, CA 90067-3208
     Attorneys for Defendants                              Telephone: (310) 552-0130
10                                                         Fax: (310) 229-5800
                                                           E-mail: RSilberfeld@RobinsKaplan.com
11                                                       Special Counsel for Defendants

12                           IN THE UNITED STATES DISTRICT COURT

13                         FOR THE EASTERN DISTRICT OF CALIFORNIA

14                                     SACRAMENTO DIVISION

15

16
     RALPH COLEMAN, et al.,                           2:90-cv-00520 KJM-DB (PC)
17
                                          Plaintiffs, DEFENDANTS’ MOTION TO STRIKE
18                                                    THE NOVEMBER 5, 2020
                   v.                                 DECLARATION OF AMY XU
19                                                    REGARDING EXHIBITS FOLLOWING
                                                      OCTOBER 23, 2020 EVIDENTIARY
20   GAVIN NEWSOM, et al.,                            HEARING
21                                      Defendants.

22

23                              NOTICE OF MOTION AND MOTION
24        TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

25        PLEASE TAKE NOTICE THAT Defendants object to and request the Court exercise its

26   inherent powers to strike the declaration of Plaintiffs’ counsel, Amy Xu, filed on November 5,

27   2020 regarding evidence in connection with the October 23, 2020 evidentiary hearing. (ECF No.

28   6944.) Counsel’s statements and exhibits should be stricken from the record and Plaintiffs should
                                                    1
                                               Defs.’ Motion to Strike Xu Decl. (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6945 Filed 11/08/20 Page 2 of 6


 1   not be allowed to rely on them because they contain improper opinion testimony, lack proper

 2   foundation, are unauthenticated, constitute inadmissible hearsay, and fail to meet fundamental

 3   and mandatory evidentiary standards for admissibility.

 4         The evidentiary objections and this motion are based on this Notice of Motion and Motion,

 5   the following Memorandum of Points and Authorities, the pleadings and papers on file, and such

 6   other matters as may be presented to the Court.

 7                       MEMORANDUM OF POINTS AND AUTHORITIES
 8                                              ARGUMENT
 9         On October 22, 2020, the parties filed a stipulation that “all documents produced to

10   Plaintiffs by Defendants in the regular course of this litigation are deemed authentic for the

11   purposes of Federal Rules of Evidence 901.” (ECF No. 6919.) That stipulation also expressly

12   reserved “any and all other objections afforded by the Federal Rules of Evidence and Federal

13   Rules of Civil Procedure as to the ultimate admissibility of all documents exchanged by the

14   parties during discovery.” Now Plaintiffs are wielding that stipulation as a sword, claiming that

15   the authenticity of evidence somehow establishes the relevance and admissibility of 69 exhibits

16   not discussed or offered through any witness at the October 23 hearing. According to Plaintiffs’

17   concept of due process and federal trial practice, because it would have taken too long to admit

18   the exhibits properly through witness testimony at trial, the Federal Rules of Evidence do not

19   apply to them. But Plaintiffs’ convenience is not an exception to the Federal Rules of Evidence.

20   Plaintiffs’ disregard and misrepresentation of the express terms of the stipulation they entered
21   into, not to mention the rules of evidence, rob Defendants of fundamental due process rights to

22   confront documentary evidence being presented against them, with a full and fair opportunity to

23   examine or explain the purported material through witness testimony.

24         Defendants objected to Plaintiffs’ last-minute request to muddy the record with 69 exhibits

25   that were not presented to a witness or discussed at the October 23 hearing. (See ECF No. 6932

26   at 3.) On November 4, Plaintiffs responded to Defendants’ objections, followed the next day by
27   declarations from counsel. One declaration attached an exhibit list containing counsel’s argument

28   purporting to explain the evidentiary value or purpose of Plaintiffs’ inadmissible exhibits. (E.
                                                      2
                                                 Defs.’ Motion to Strike Xu Decl. (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6945 Filed 11/08/20 Page 3 of 6


 1   Galvan Decl., ECF Nos. 6943, 6943-1.) The other declaration attempts to put into the record,

 2   without proper foundation, many of the 69 exhibits Plaintiffs failed to properly offer at the

 3   October 23 hearing. (A. Xu Decl., ECF No. 6944.) Defendants object to the Xu declaration.

 4         The Xu declaration attaches 54 exhibits, some of which appear to be copies of the exhibits

 5   Plaintiffs seek belatedly to admit into evidence, but Defendants cannot be sure because the

 6   exhibits are not marked by exhibit stamps. Absent a page-by-page comparison against the

 7   exhibits Plaintiffs uploaded to the Court’s website, Defendants and the Court do not really know

 8   what exhibits Plaintiffs are trying to admit through the Xu declaration, which should not be

 9   happening at this stage following the October 23 evidentiary proceeding. Many of the exhibits

10   attached to the Xu declaration are not complete exhibits but confusingly refer to parts or sections

11   of multiple hearing exhibits.1 The Xu declaration separately purports to establish the foundation

12   for other exhibits, but Plaintiffs fail to attach those exhibits—as a result, Defendants and the

13   Court are left to hunt through the record to make a comparison and match up the late foundational

14   effort presented by the Xu declaration with a particular exhibit, which may or may not have been

15   on Plaintiffs’ trial exhibit list. Finally, the Xu declaration confounds the record even further with

16   general statements regarding the source of documents Plaintiffs offered as exhibits without a

17   testifying witness, but without attaching the purported exhibit to the declaration. It is hard to

18   keep up with Plaintiffs’ non-adherence with basic rules of evidence and procedure.

19         The evidentiary morass presented by the Xu declaration should be stricken as it amounts to

20   nothing more than counsel’s assertion that the exhibits are admissible without any legally
21   sufficient basis under Rules 401, 601, 701, and 801 of the Federal Rules of Evidence. The Court

22   should not allow Plaintiffs’ counsel to use after-the-fact declarations to admit exhibits that

23
            1
                For example, the Xu declaration’s paragraph 26 provides that : “Exhibit Y is a true and
24   correct copy of an email dated October 12, 2020 from counsel for DSH, transmitting the
     following DSH reports to the COVID-19 Task Force: Hearing Exhibits 001-21, Weekly DSH
25   Coleman Referral Progress Report (narrative); 002-11, DSH Weekly Summary Coleman Progress
26   Reports (chart); 003-21, Weekly DSH Coleman Patient Census and Waitlist Report; 004-21,
     Weekly DSH Coleman Census by Unit Report; 005-23, Weekly DSH Coleman Discharge Report;
27   & 006-24, DSH OMD Admission Report.” (ECF No. 6944 at 7.) Exhibit Y is not an exhibit
     Plaintiffs listed on their exhibit list. Instead, Exhibit Y appears for the first time to admit into
28   evidence not just one exhibit, but parts of several purported exhibits.
                                                         3
                                                 Defs.’ Motion to Strike Xu Decl. (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6945 Filed 11/08/20 Page 4 of 6


 1   Plaintiffs did not mention during the hearing—Plaintiffs waited until the Court was about to close

 2   the proceedings to suddenly interject and spout dozens of exhibit numbers for admission into

 3   evidence, with nothing more. (See 10/23/20 Hrg. Tr. at pp. 283-284.)

 4   I.    THE XU DECLARATION AND ITS EXHIBITS ARE INADMISSIBLE AND SHOULD BE
           STRICKEN.
 5

 6         There is no basis, and Plaintiffs have offered none through the Xu Declaration or otherwise,

 7   to admit documentary evidence, without a stipulation or foundational testimony that would

 8   overcome relevance and hearsay objections to the evidence. Plaintiffs’ counsel cannot establish

 9   exceptions to hearsay challenges to the documents they seek to admit as part of the record of the

10   evidentiary hearing because there is no exception based merely on counsel’s desire to rely on

11   exhibits in a closing argument. Plaintiffs had every opportunity to propound requests for

12   admissions under Rule 36 of the Federal Rules of Civil Procedures to establish the basis for

13   admission of documents without a testifying witness. Or, as is standard federal trial practice,

14   lawyers use witnesses to establish a foundation for documents they seek admitted into evidence.

15   Instead, Plaintiffs seek to undercut the procedural and evidentiary safeguards inherent in federal

16   civil litigation by having counsel provide the foundation required to admit almost 70 exhibits into

17   evidence. But all Coleman litigants—Plaintiffs included—are subject to basic rules of evidence

18   and procedure upon which this Court must rely to render sound legal decisions.

19         Plaintiffs’ response to Defendants’ evidentiary objections and their after-the-fact proffer of

20   statements through counsel ignore or simply fail to address the actual point of Defendants’
21   objections—i.e., the right and opportunity to have witnesses with personal knowledge lay

22   foundation and overcome any hearsay issues with exhibits presented as evidence to the Court.

23   Without this opportunity, there can be no meaningful examination of the evidence’s relevance

24   and admissibility. Indeed, Plaintiffs’ strategy deprives Defendants of the opportunity to elicit

25   testimony explaining the substance and information provided by any particular exhibit and allows

26   Plaintiffs to mischaracterize the evidence or omit relevant context without any countervailing
27   context or explanation.

28
                                                      4
                                                 Defs.’ Motion to Strike Xu Decl. (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6945 Filed 11/08/20 Page 5 of 6


 1         Moreover, Federal Rule of Evidence 602 permits a lay witness to testify “only if evidence is

 2   introduced sufficient to support a finding that the witness has personal knowledge of the matter.”

 3   Fed. R. Evid. 602. Counsel’s representation that she received a document from opposing counsel

 4   or that a document was produced in discovery only establishes the source of the document (i.e.,

 5   its authenticity), it does not lay the foundation for establishing admissibility of the documents as

 6   relevant under Rule 401, as non-hearsay, or as an exception to hearsay under Rules 801 and 802.

 7   The Xu declaration fails to lay any of the required foundation by establishing that she has

 8   personal knowledge required under Rule 701 to make assertions concerning Defendants’ records.

 9   Nor could she. And contrary to that declaration, Defendants never stipulated to the admissibility

10   of any documents.

11   II.   THE XU DECLARATION AND EXHIBITS SHOULD BE EXCLUDED AS PREJUDICIAL
           UNDER FEDERAL RULE OF EVIDENCE 403.
12

13         Aside from a lack of foundation to admit the exhibits through the statements of counsel, the

14   Xu declaration and its exhibits should be excluded under Federal Rule of Evidence 403 because

15   their probative value is substantially outweighed by a danger of confusing issues and misleading

16   the trier of fact. The Court has the inherent power to strike and disregard inadmissible evidence.

17   This includes the power to disregard attorney declarations that do more than authenticate exhibits.

18   See Nextep Inc. v. CMD Corp., No. 3:12-CV-00002-LRH, 2012 WL 2923277, at *1 (D. Nev. July

19   18, 2012) (court disregarded attorney declaration to the extent it went beyond merely

20   authenticating documents). Plaintiffs argue that offering the exhibits through a witness at the
21   October 23 hearing would have taken too much time—they assert that “[i]t would have been a

22   colossal waste of time to present each of these documents one-by-one during a six-hour

23   evidentiary hearing.” (ECF No. 6939 at 2.) This contention undermines Plaintiffs’ position, as it

24   suggests that almost seventy exhibits have no bearing on the issues litigated at the October 23

25   hearing and will not inform the Court’s decision. Moreover, Plaintiffs never mentioned this

26   concern in the days leading up to the hearing, during their opening statement, or during course of
27   the hearing, when the Court on several occasions took up housekeeping matters. If the probative

28   value of the exhibits is so great, Plaintiffs surely would have taken steps to enter them into
                                                         5
                                                 Defs.’ Motion to Strike Xu Decl. (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6945 Filed 11/08/20 Page 6 of 6


 1   evidence during the hearing. Their failure to do so and their efforts now to improperly dump

 2   almost seventy exhibits into the evidentiary record should be rejected.

 3                                            CONCLUSION
 4         Plaintiffs have taken what was supposed to be a focused evidentiary hearing and attempted

 5   to throw the proverbial kitchen sink into evidence. The Court has repeatedly called for

 6   “transparency.” Plaintiffs’ approach to evidence related to the October 23 evidentiary hearing

 7   flouts that directive. After the Court excused the witnesses, Plaintiffs improperly look to attorney

 8   declarations to after-the-fact establish a foundation for almost seventy exhibits not even

 9   referenced during the hearing. This gamesmanship violates the notions of fair play and due

10   process and is not permitted under the Federal Rules of Civil Procedure or Evidence. The Court

11   should strike the Xu declaration and its exhibits from the record, and should sustain Defendants’

12   objections to the exhibits identified in their October 30, 2020 filing. (ECF No. 6932.)

13
                                                       Respectfully submitted,
14
      Dated: November 8, 2020                          XAVIER BECERRA
15                                                     Attorney General of California
                                                       ADRIANO HRVATIN
16                                                     Supervising Deputy Attorney General
17                                                     /s/ Elise Owens Thorn
18                                                     ELISE OWENS THORN
                                                       Deputy Attorney General
19                                                     Attorneys for Defendants
20
21

22

23

24

25

26
27

28
                                                      6
                                                 Defs.’ Motion to Strike Xu Decl. (2:90-cv-00520 KJM-DB (PC))
